UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 3/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Socially Responsible Growth Fund March 31, 2016 (Unaudited) Common Stocks - 98.8% Shares Value ($) Banks - 3.7% Citizens Financial Group 30,700 643,165 Comerica 27,100 1,026,277 People's United Financial 220,900 a 3,518,937 PNC Financial Services Group 39,900 3,374,343 Capital Goods - 5.4% 3M 33,450 5,573,773 General Electric 103,650 3,295,034 Quanta Services 162,100 b 3,656,976 Consumer Durables & Apparel - 3.8% NIKE, Cl. B 82,300 5,058,981 PVH 38,200 3,784,092 Diversified Financials - 5.8% American Express 24,550 1,507,370 Northern Trust 58,100 3,786,377 State Street 64,700 3,786,244 T. Rowe Price Group 59,650 4,381,889 Energy - 7.0% Baker Hughes 23,900 1,047,537 Exxon Mobil 18,900 1,579,851 Hess 11,550 608,108 Marathon Oil 29,100 324,174 Marathon Petroleum 91,500 3,401,970 Phillips 66 13,350 1,155,977 Spectra Energy 128,850 3,942,810 Tesoro 4,800 412,848 Valero Energy 62,300 3,995,922 Food, Beverage & Tobacco - 7.5% Campbell Soup 29,000 a 1,849,910 Coca-Cola Enterprises 89,250 4,528,545 Constellation Brands, Cl. A 12,300 1,858,407 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) Food, Beverage & Tobacco - 7.5% (continued) General Mills 50,400 3,192,840 Mondelez International, Cl. A 99,600 3,995,952 PepsiCo 21,700 2,223,816 Health Care Equipment & Services - 5.6% AmerisourceBergen 42,700 3,695,685 Cardinal Health 49,200 4,031,940 Cigna 9,400 1,290,056 Henry Schein 23,800 b 4,108,594 Household & Personal Products - 1.5% Clorox 27,050 Insurance - 3.4% Chubb 41,600 4,956,640 Marsh & McLennan Cos. 49,200 2,990,868 Materials - 2.8% Ecolab 34,650 3,864,168 International Flavors & Fragrances 24,700 2,810,119 Media - 5.3% Time Warner 59,900 4,345,745 Time Warner Cable 16,150 3,304,613 Walt Disney 46,900 4,657,639 Pharmaceuticals, Biotechnology & Life Sciences - 12.3% Agilent Technologies 104,150 4,150,378 Biogen 8,950 b 2,329,864 Gilead Sciences 63,650 5,846,889 Johnson & Johnson 16,000 1,731,200 Merck & Co. 100,100 5,296,291 PerkinElmer 29,700 1,468,962 Waters 32,250 b 4,254,420 Zoetis 81,900 3,630,627 Retailing - 2.8% Signet Jewelers 25,900 3,212,377 Tiffany & Co. 46,300 3,397,494 Common Stocks - 98.8% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 2.8% Intel 64,600 2,089,810 NVIDIA 124,000 4,418,120 Software & Services - 9.3% Accenture, Cl. A 48,750 5,625,750 Alphabet, Cl. A 1,470 b 1,121,463 Alphabet, Cl. C 3,100 b 2,309,345 Citrix Systems 47,400 b 3,724,692 Electronic Arts 19,600 b 1,295,756 Microsoft 140,450 7,757,053 Symantec 50 919 Technology Hardware & Equipment - 8.6% Apple 98,600 10,746,414 Cisco Systems 200,775 5,716,064 Corning 66,600 1,391,274 EMC 48,625 1,295,856 Hewlett Packard Enterprise 56,700 1,005,291 Telecommunication Services - 1.7% CenturyLink 128,100 Transportation - 3.4% Delta Air Lines 40,800 1,986,144 Expeditors International of Washington 18,800 917,628 Southwest Airlines 111,200 4,981,760 Utilities - 6.1% Exelon 143,700 5,153,082 NextEra Energy 44,200 5,230,628 Sempra Energy 36,900 3,839,445 Total Common Stocks (cost $191,309,674) Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,776,420) 1,776,420 c Total Investments (cost $193,086,094) % Cash and Receivables (Net) .4 % Net Assets % STATEMENT OF INVESTMENTS (Unaudited) (continued) a Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $3,644,149 and the value of the collateral held by the fund was $3,746,806, consisting of U.S. Government & Agency securities. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotechnology & Life Sciences 12.3 Software & Services 9.3 Technology Hardware & Equipment 8.6 Food, Beverage & Tobacco 7.5 Energy 7.0 Utilities 6.1 Diversified Financials 5.8 Health Care Equipment & Services 5.6 Capital Goods 5.4 Media 5.3 Consumer Durables & Apparel 3.8 Banks 3.7 Insurance 3.4 Transportation 3.4 Materials 2.8 Retailing 2.8 Semiconductors & Semiconductor Equipment 2.8 Telecommunication Services 1.7 Household & Personal Products 1.5 Money Market Investment .8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Socially Responsible Growth Fund March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 227,784,810 - - Equity Securities— Foreign Common Stocks † 3,212,377 - - Mutual Funds 1,776,420 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At March 31, 2016, accumulated net unrealized appreciation on investments was $39,687,513, consisting of $42,439,113 gross unrealized appreciation and $2,751,600 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Socially Responsible Growth Fund, Inc. By: /s/ Bradley J.
